Exhibit 10.1



Execution Version

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


DEED OF GUARANTEE








BY







CHINA HOUSING AND LAND DEVELOPMENT, INC.








Dated November 5, 2008





--------------------------------------------------------------------------------

Xi ‘an Baqiao Project


--------------------------------------------------------------------------------






--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




TABLE OF CONTENTS

Clause Page 1.     INTERPRETATION      1     2.   GUARANTEE    3     3.  
REINSTATEMENT    5     4.   NATURE OF GUARANTEE AND WAIVER OF DEFENCES    5    
5.   REPRESENTATIONS AND WARRANTIES    8     6.   UNDERTAKINGS    10     7.  
PERSONAL LIABILITY    12     8.   POWER OF ATTORNEY    12     9.   CLAIMS BY THE
GUARANTOR    13     10.   TAXES AND OTHER DEDUCTIONS    13     11.   FEES,
COSTS, EXPENSES AND INTEREST    13     12.   INDEMNITY    14     13.  
MISCELLANEOUS    16     14.   NOTICES    16     15.   SEVERABILITY    16    
16.   AMENDMENTS AND WAIVERS    17     17.   SET-OFF    17     18.   CHANGES TO
THE PARTIES    17     19.   GOVERNING LAW    17     20.   ENFORCEMENT    17    



--------------------------------------------------------------------------------



THIS DEED OF GUARANTEE (the “DEED”) is dated November 5, 2008 and is made BY:

(1) CHINA HOUSING AND LAND DEVELOPMENT, INC., a corporation established under
the laws of the State of Nevada, the United States of America, with its
registered address at 1000 E William ST., Suite 204 Carson City, NV 89701-3108,
the United States of America (the “Guarantor”).


IN FAVOUR OF:

(2) SUCCESS HILL INVESTMENTS LIMITED, a company incorporated under the laws of
the Hong Kong Special Administrative Region (“Hong Kong”), with its registered
address at Flat/RM 1508, 15/F, Hing Yip Commercial Centre, 272-284 Des Voeux
Road Central, Hong Kong (the “HK SPV”); and


(3) Prax Capital Real Estate Holding Limited, a company established under the
laws of Hong Kong, with its registered address at Flat/RM 1508, 15/F, Hing Yip
Commercial Centre, 272-284 Des Voeux Road Central, Hong Kong (“Prax”, together
with the HK SPV, the “Beneficiaries”, and each a “Beneficiary”).


NOW THIS DEED WITNESSES as follows:

1. INTERPRETATION


1.1 Definitions


  In this Deed, except where the context otherwise requires:


        “Affiliate” shall have the meaning attributed to such term in the
Shareholders Agreement.

  “Aggregate Development Cost” means any and all costs and expenses incurred to
cause the Project to be Completed including all Construction Costs and any other
costs and expenses incurred or otherwise payable by or on behalf of the Project
Company in connection with (i) the due diligence for, and the bidding and
acquisition of, the Target Land, (ii)the design and engineering of the Project,
(iii) any and all permits, licenses, authorizations and other governmental
approvals obtained by or on behalf of the Company in connection with the
acquisition of the Target Land and the development and construction of the
Target Land, (iv) the construction of the project on the Target Land and any
related on-site and off-site improvements and infrastructure (including all
amounts payable to the general contractor, subcontractors, suppliers and other
persons providing work, services, material of equipment for the Project), and
(v) interest on any of the amounts described in this definition payable under
the Onshore Financing or other financing obtained by the Project Company for the
development and construction of the Project.


  “CHL SPV” means Assets Management Limited, a company established or to be
established under the laws of the British Virgin Islands.


1

--------------------------------------------------------------------------------



  “Class A Shareholders” shall have the meaning ascribed to it in the
Shareholders Agreement.


  “Class B Shareholders” shall have the meaning ascribed to it in the
Shareholders Agreement.


  “Construction Cost” means the aggregate of (i) any amount incurred or paid to
any contractor or sub-contractor in respect of site preparation, foundation,
substructure, finishings, infrastructure and other miscellaneous works of the
Project, or to any supplier for or in respect of work done, or materials or
goods supplied, in connection with the construction of the Project and in
connection with making the Project fit for occupation and (ii) any other amounts
(including professional fees and other expenses in connection with the Project)
which, in the opinion of the Beneficiaries, need to be incurred by the Project
Company in order to finally Complete the construction of the Project and cause
the Project to receive a duly issued and approved Project Completion Filing Form
from the applicable PRC government authorities.


  “Discharge Event” means the completion of the Class B Shareholders’ purchase
of Class A Shares pursuant to Section 6.1 of the Shareholders Agreement (as
evidenced by the Class A Shareholders’ receipt in full of the Exit Price).


  “Exit Price” shall have the meaning ascribed to it in the Shareholders
Agreement.


  “Final Plans and Specifications” means those final plans and specifications
for the construction and development of the Project, in the form approved by
applicable PRC governmental authorities and approved in writing by Prax.


  “Framework Agreement” means that certain Framework Agreement entered into by
and among the Guarantor, New Land and Prax on the even date hereof.


  “Guaranteed Obligations” shall have the meaning ascribed to it in Clause 2.1
of this Deed.


  “New Land Share Purchase” shall have the meaning ascribed to it in the
Shareholders Agreement.


  “Obligors” means, collectively, New Land (and any third party succeeding to
New Land’s interest in the Project Company) and the CHL SPV (and any Class B
Shareholders succeeding to CHL SPV’s interest in the HK SPV); and “Obligor”
shall mean one of the Obligors.


  “Project” means the real estate development project, predominantly including
residential buildings but also including a commercial area component, that the
Project Company will own, develop, construct, manage and operate on the Target
Land.


  “Put Option” shall have the meaning ascribed to it in the Shareholders
Agreement.


2

--------------------------------------------------------------------------------



1.2 Construction


  (a) Initially capitalised terms in this Deed have, unless expressly defined
otherwise in this Deed, the same meaning attributed to such terms in the
Framework Agreement.


  (b) For the purposes of this Deed, the construction works of the Project shall
be deemed to have been “Completed” upon, and the terms “Complete” and
“Completion” shall mean, (i) the issuance of a Project Completion Filing Form
(Chinese characters) with respect to all of the units for the Project duly
completed and approved by all relevant government authorities in PRC, (ii)the
production of satisfactory evidence to Prax confirming that the Construction
Costs have been fully settled, and (iii) the issuance of written confirmation
from Prax that the Project’s improvements conform to the Final Plans and
Specifications.


  (c) A “person” shall be construed as a reference to any person, firm, company,
corporation, government, state or agency of a state or any association or
partnership (whether or not having separate legal personality), or two (2) or
more of the foregoing.


  (d) The terms “include” and “including” shall be construed as if followed by
the phrase “without limitation”.


2. GUARANTEE


2.1 Guaranteed Obligations


  The Guarantor hereby irrevocably and unconditionally covenants and undertakes
to cause the parties named in this Clause 2.1 to fully and timely perform the
following obligations (collectively, the “Guaranteed Obligations”):


  (a) the Project Company shall develop, construct and sell (including effecting
pre-sales), or cause to be developed, constructed and sold, the Project and its
residential units in accordance with the relevant milestones and time periods
set forth in the Approved Budget and Business Plan;


  (b) New Land shall fund or otherwise provide the Funded Pre-Construction Costs
to the Project Company in accordance with the Framework Agreement, the Approved
Budget and Business Plan and the Joint Venture Agreement;


  (c) the Project Company shall cause the Project to be Completed for an
Aggregate Development Cost that does not exceed the equivalent amount or amounts
specified in the Approved Budget and Business Plan (as adjusted or otherwise
amended by the respective board of directors of the HK SPV and the Project
Company pursuant to the Shareholders’ Agreement and/or the Joint Venture
Agreement, as applicable, the “Budgeted Development Costs”);


3

--------------------------------------------------------------------------------



  (d) if the Class A Shareholders exercise the Put Option under the Shareholders
Agreement, CHL SPV (or any Class B Shareholders succeeding to CHL SPV’s interest
in the HK SPV) shall timely purchase, or cause another affiliate of the
Guarantor to purchase, from the Class A Shareholders all of the Class A Shares
for the Exit Price, pay the Exit Price and timely perform its other covenants
and obligations under the Shareholders Agreement in connection with such
purchase;


  (e) the Project Company shall, and the CHL SPV (or any Class B Shareholders
succeeding to the CHL SPV’s interest in the HK SPV) shall cause the Project
Company to, distribute the profits of the Project Company to the HK SPV strictly
in accordance with the provisions of the Joint Venture Agreement and the Project
Company Articles of Association;


  (f) The HK SPV shall, and the CHL SPV (or any Class B Shareholders succeeding
to the CHL SPV’s interest in the HK SPV) shall cause the HK SPV to, distribute
the profits of the HK SPV to the Class A Shareholders strictly in accordance
with the provisions of the Shareholders Agreement; and


  (g) the CHL SPV (or any Class B Shareholders succeeding to the CHL SPV’s
interest in the HK SPV) shall cause the officers and directors of the HK SPV and
the Project Company appointed by, or appointed in the direction of, the CHL SPV
(or any Class B Shareholders succeeding to the CHL SPV’s interest in the HK SPV)
to take such actions and execution such documents and instruments to effect the
distributions referred to in sub-sections (e) and (f) above.


2.2 Remedies


  (a) The Guarantor acknowledges that if the Guaranteed Obligations are not
fully performed as provided in Clause 2.1 by the Obligors, then the Guarantor
personally shall perform the Guaranteed Obligations, or cause the Guaranteed
Obligations to be performed. If the Guarantor fails to timely and fully perform
its obligations under this Deed within the time period designated by any
Beneficiary in its sole discretion after such Beneficiary delivers a written
notice to the Guarantor, then the following shall apply:


  (i) Any Beneficiary shall be at liberty to apply to an arbitration panel in
accordance with Clause 20.1 below for a mandatory order declaring the Guarantor
to be liable as aforesaid and ordering it to specifically perform its
contractual obligations hereunder.


  (ii) If the Aggregate Development Costs exceed the Budgeted Development Costs,
such excess shall be paid by the Guarantor or its subsidiaries to the HK SPV or
the Project Company (at the direction of Prax in its sole discretion) upon
demand by any Beneficiary.


  (iii) If by reason of the Guarantor’s failure, neglect or refusal to perform,
or cause to be performed, the Guaranteed Obligations and its other obligations
under this Deed, any Beneficiary elects to incur expenses


4

--------------------------------------------------------------------------------



  whether by making payment to the Project Company, the HK SPV or to any other
parties to ensure Completion of the Project following a breach by the Guarantor
of its obligations hereunder, such expenses shall forthwith be recoverable from
the Guarantor as damages.


  (iv) The Beneficiaries shall be at liberty to claim damages from the Guarantor
either by way of primary remedy (without seeking a mandatory order as aforesaid)
or (in case any Beneficiary does seek a mandatory order as aforesaid but the
courts shall decline to make such order) as an alternative to a mandatory order.


3. REINSTATEMENT


3.1 Reinstatement


  If any payment by any Obligor is avoided or reduced (the “Reduced Amount”) for
any reason including, without limitation, as a result of insolvency, bankruptcy,
breach of fiduciary or statutory duties or any similar event with respect to any
person:


  (a) the liability of the Guarantor shall continue and/or be reinstated, as
applicable, as if the payment, discharge, avoidance or reduction of the Reduced
Amount had not occurred; and


  (b) the Beneficiaries shall be entitled to recover the value or amount of that
payment from the applicable Obligor and the Guarantor, if the payment is a
payment the Guarantor is required to tender hereunder, as if the payment,
discharge, avoidance or reduction of the Reduced Amount had not occurred.


4. NATURE OF GUARANTEE AND WAIVER OF DEFENCES


4.1 Continuing Guarantee


  This Deed shall be, and will at all time hereafter, be a continuing guarantee.
It shall not be revoked by the Guarantor and, subject to the provisions of
Clauses 3.2 and 3.3 above, shall remain effective until a Discharge Event has
occurred, as reasonably determined by the Beneficiaries. The fact that at any
time or from time to time the obligations under this Deed may be increased or
reduced shall not release or discharge the obligations of the Guarantor
hereunder to the Beneficiaries.


4.2 Additional Security


  The obligations of the Guarantor hereunder are in addition to, and are
independent of and shall not be in any way prejudiced by, any other indemnity,
guarantee or security now or subsequently held by any Beneficiaries in respect
of the transactions contemplated under the Framework Agreement and the other
Transaction Documents.


5

--------------------------------------------------------------------------------



4.3 Protective Provisions


  This Deed is an independent, irrevocable, absolute and continuing guarantee
against non-payment and non-performance and not a guaranty of collection.
Neither the liability of the Guarantor nor the validity or enforce ability of
this Deed shall be prejudiced, affected or discharged by, and the Guarantor
hereby irrevocably waives any defences it may now or hereafter have in any way
relating to, any of the following:


  (a) the granting of any time, indulgence, concession, compromise, waiver or
consent whatsoever at any time given to any Obligor or any other person;


  (b) any amendment, modification or variation of any Transaction Document or
any other agreement;


  (c) any change in the time, manner or place of payment of, or in any other
term of, the Transaction Document or any other amendment or waiver of or consent
to any departure from any Transaction Document (other than this Deed);


  (d) the illegality, invalidity or unenforceability of any obligation or
liability of any Obligor or any other person;


  (e) the invalidity or irregularity in the execution of any Transaction
Document or any other agreement;


  (f) any lack of or deficiency in the powers of any Obligor or any other person
to enter into or perform any of its obligations or liabilities under any
Transaction Document or any other agreement or any irregularity in the exercise
thereof or any lack of or deficiency in authority by any person purporting to
act on behalf of any Obligor or any other person;


  (g) the insolvency, liquidation, incapacity, disability, limitation, change of
constitution or status, death, or bankruptcy of any Obligor or any other person;


  (h) any other Transaction Document, indemnity, guarantee or other security or
right or remedy being or becoming held by or available to the Beneficiaries, or
by any of the same being or becoming wholly or partly void, voidable,
unenforceable or impaired, or by the Beneficiaries at any time exercising or
failing to exercise, releasing, refraining from enforcing, varying or in any
other way dealing with any of the same, or any power, right, remedy or security
the Beneficiaries may now or hereafter have from or against any Obligor or any
other person;


  (i) any release, waiver, exercise, omission to exercise or renewal of any
rights against any Obligor or any other person or any compromise, arrangement or
settlement with any of the same;


  (j) any change, restructuring or termination of the company or corporate
structure or existence of any Obligor or any other person;


6

--------------------------------------------------------------------------------



  (k) any defence based on applicable statutes of limitations, or any existence
or reliance on any representation by the Beneficiaries, or any other
circumstance that might otherwise constitute a defence available to, or a
discharge of any Obligor or any other person;


  (1) any failure of the Beneficiaries to disclose to the Guarantor or any other
person any information relating to the financial condition, operations,
properties or prospects of any Obligor or any person now or in the future known
to the Beneficiaries (the Guarantor waiving any duty on the part of any
Beneficiary to disclose such information); and/or


  (m) any act, omission, matter, circumstance or event which would or may, but
for the provisions of this Clause 4.3, operate to impair, prejudice, discharge
or otherwise affect this Deed or the obligations or liabilities of the Guarantor
hereunder.


4.4 Additional Waivers of Defences


  (a) The Guarantor further waives for the benefit of the Beneficiaries:


  (i) any right to require the Beneficiaries to proceed against any Obligor or
to pursue any other remedy in its powers;


  (ii) any defence based on any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in any other aspects
more burdensome than that of a principal;


  (iii) demands, presentments, protests and notices of any kind (except for
notices expressly required to be given under this Deed), including, without
limiting the generality of the foregoing, notice of the existence, creation or
incurring of new or additional indebtedness or of any action or non-action on
the part of any Obligor under the Transaction Documents or any other instrument,
or any other person whosoever, in connection with any obligation or evidence of
indebtedness held by the Beneficiaries under the Transaction Documents;


  (iv) any right of subrogation and any right to enforce any remedy which any
Beneficiary now has or may hereafter have against any Obligor and any benefit
of, and any right to participate in, any security now or hereafter held by the
Beneficiaries; provided, however, the Guarantor’s right of subrogation against
the Obligors shall be re-instated after the Guaranteed Obligations have been
fully performed and the Guarantor’s obligations under this Deed have been fully
performed; and


  (v) to the fullest extent permitted by applicable Laws, any defences or
benefits that may be derived from or afforded by any principles or provisions of
law, statutory or otherwise, which limit the liability of or exonerate
indemnifiers, guarantors or sureties, or which may conflict with the terms of
this Deed.


7

--------------------------------------------------------------------------------



  (b) The Guarantor, by execution hereof, represents to the Beneficiaries that
the relationship between the Guarantor and each Obligor is such that the
Guarantor has access to all relevant facts and information concerning the
Project and each Obligor, and that the Beneficiaries can rely upon the Guarantor
having such access. The Guarantor hereby waives and agrees not to assert any
duty on the part of the Beneficiaries to disclose to the Guarantor any facts
that it may now or hereafter know about the Project or each Obligor, regardless
of whether the Beneficiaries have reason to believe that any such facts
materially increase the risk beyond that which the Guarantor intends to assume,
or have reason to believe that such facts are unknown to the Guarantor, or have
a reasonable opportunity to communicate such facts to the Guarantor. The
Guarantor is fully responsible for being and keeping informed of the financial
condition of the Obligors and all circumstances bearing on the risk of delay of
construction and development of the Project. The Guarantor further acknowledges
that it will receive substantial direct and indirect benefits from the
transactions contemplated by the Transaction Documents and that the waivers set
forth in this clause and in any other provision of this Deed are knowingly made
in contemplation of such benefits.


  (c) This Deed (or any provision hereof) may be enforced, and any demand
hereunder may be made, without the Beneficiaries first having recourse to any
other security or rights, or taking any other steps or proceedings against any
Obligor. Further, this Deed may be enforced for any balance due after resorting
to any one or more other means of obtaining payment or discharge of the monies,
obligations and liabilities secured hereby. In connection therewith and in
furtherance thereof, the Guarantor hereby expressly waives any right it may have
to first require the Beneficiaries to proceed against or enforce any other
rights or claim payment from any person before claiming from the Guarantor under
this Deed.


5. REPRESENTATIONS AND WARRANTIES


  The Guarantor hereby makes the representations and warranties set out in this
Clause to each Beneficiary as of the date of this Deed.


5.1 Status


  The Guarantor is a corporation, duly incorporated and validly existing under
the laws of the State of Nevada, the United States of America and has the power
to own its assets and carry on its business as it is being conducted. CHL SPV is
a wholly-owned subsidiary of CHL.


5.2 Powers and Authority


  The Guarantor has the power to enter into, perform and deliver, and has taken
all necessary action to authorise the entry into, and the performance and
delivery of, this Deed and the transactions contemplated by this Deed.


8

--------------------------------------------------------------------------------



5.3 Legal Validity


  (a) This Deed is legally binding, valid and enforceable against the Guarantor
in accordance with its terms.


  (b) This Deed is in the proper form for its enforcement in the jurisdiction of
the Guarantor’s incorporation and the jurisdictions where the Guarantor has
material assets.


5.4 Non-conflict


  The Guarantor’s execution and delivery of this Deed, and its performance of
the transactions and obligations specified in this Deed, do not and will not
conflict with:


  (a) any of the Laws applicable to the Guarantor;


  (b) the Guarantor’s constitutional documents; or


  (c) any document which is binding upon the Guarantor or any of its assets.


5.5 No Default


  (a) No default is outstanding or will result from the Guarantor’s entry into
of, or the Guarantor’s performance of any transaction contemplated by, this
Deed.


  (b) No other event or circumstance is outstanding which constitutes a default,
or with the giving of written notice and for the passage of time would
constitute a default, of the Guarantor under any document which is binding on
the Guarantor or any of its assets.


5.6 Authorisations


  All authorisations required by the Guarantor in connection with the entry
into, validity and enforce ability of this Deed, and the Guarantor’s performance
of the transactions contemplated by, this Deed have been obtained or effected
(as appropriate) and are in full force and effect.


5.7 Litigation


  No litigation, arbitration or administrative proceedings are current or, to
the Guarantor’s knowledge, pending or threatened, which either question the
legality, validity or propriety of this Deed, or could materially affect the
Guarantor’s ability to carry out its obligations hereunder.


5.8 Ranking


  The Guarantor’s payment obligations under this Deed rank at least part passu
with the claims of all its other present and future unsecured and unsubordinated
creditors, except for obligations mandatorily preferred by Laws applying to
companies generally.


9

--------------------------------------------------------------------------------



5.9 Immunity


  (a) The Guarantor’s execution and delivery of this Deed constitutes, and the
Guarantor’s performance of its obligations under this Deed will constitute,
private and commercial acts performed for private and commercial purposes.


  (b) The Guarantor will not be entitled to claim immunity from suit, execution,
attachment or other legal process in any proceedings taken in its jurisdiction
of incorporation in relation to this Deed.


5.10 Validity and Admissibility in Evidence


  All authorisations required or desirable:


  (a) to enable the Guarantor lawfully to enter into and comply with its
obligations in this Deed;


  (b) to make this Deed admissible in evidence in the Guarantor’s jurisdiction
of incorporation and the jurisdictions where the Guarantor has material assets;
and


  (c) for the Guarantor to carry on its business as currently carried on, have
been obtained or effected by the Guarantor and are in full force and effect.


5.11 Guarantor’s Financial Conditions


  As of the date hereof, and after giving effect to this Deed and the contingent
obligation evidenced hereby, the Guarantor is, and will be, solvent, and has and
will have assets which, fairly valued, exceed its obligations, liabilities
(including contingent liabilities) and debts, and has and will have property and
assets sufficient to satisfy and repay its obligations and liabilities


5.12 Survival


  The representations and warranties of the Guarantor made in this Deed are
continuing representations and warranties and shall survive the execution of
this Deed.


5.13 Acknowledgement of Reliance


  The Guarantor acknowledges that the Beneficiaries and their Affiliates are
entering into this Deed and the other Transaction Documents to which they are
parties in reliance upon the representations and warranties contained in this
Clause 5.


6. UNDERTAKINGS


6.1 Affirmative Undertakings


  The Guarantor undertakes and agrees with each Beneficiary throughout the
continuance of this Deed that it shall undertake and perform each of the
following:


10

--------------------------------------------------------------------------------



  (a) the Guarantor shall supply to Prax:


  (A) its audited financial statements for each of its financial years within
one hundred twenty (120) days after the end of the relevant financial year; and


  (B) its unaudited financial statements for the first half-year of each of its
financial years within sixty (60) days after the end of the relevant financial
period;


  (b) the Guarantor shall make all payments and perform all of its obligations
under this Deed in accordance with the terms of this Deed;


  (C) the Guarantor shall preserve and keep in full force and effect its
existence as a corporation incorporated under the Laws of the State of Nevada,
United States of America or of any other State of the United States of America,
and all material franchises, rights and privileges under the Laws of the
jurisdiction of its formation, and all material qualifications, licenses and
permits applicable to the ownership, administration and management of its
assets;


  (d) at all times, the Guarantor shall comply with all restrictions and
limitations in its organizational documents;


  (e) the Guarantor shall obtain and maintain in full force and effect all
authorisations from time to time required from any governmental or other
authorities or from any of its shareholders or creditors for or in connection
with the execution, validity and performance of this Deed, and take immediate
steps to obtain and thereafter maintain in full force and effect any other
authorisations which may become necessary or advisable for any of the foregoing
purposes and comply with all conditions attached to all authorisations obtained;


  (f) the Guarantor shall remain a publicly listed company on the National
Association of Securities Dealers Automated Quotation System (NASDAQ) stock
exchange or such other national stock exchange of the United States of America
acceptable to the Beneficiaries; and


  (g) the Guarantor’s obligations under this Deed at all times shall rank at
least part passu with all of its unsecured and unsubordinated obligations,
except for obligations mandatorily preferred by Laws applying to companies
generally.


6.2 Negative Undertakings


  The Guarantor hereby covenants and undertakes with the Beneficiaries that, at
any time prior to the occurrence of the Discharge Events:


  (a) the CHL SPV shall remain a wholly (i.e. 100%) owned direct subsidiary of
the Guarantor;


11

--------------------------------------------------------------------------------



  (b) upon the proposed occurrence of (i) any sale, transfer, assignment or
other disposition of all or substantially all of the assets of CHL or (ii) any
merger, reorganization or consolidation of CHL (each of such event or
transaction, the “Proposed Transaction”), CHL shall, immediately after the board
of directors and shareholders’ meeting (or similar organ with the authority to
approve such transaction) approve such Proposed Transaction, notify Prax of the
details of the Proposed Transaction in the form and substance reasonably
acceptable to Prax for Prax’s review; provided that the Proposed Transaction
does not have materially adverse affect on the Beneficiaries’ interests and
rights under the Transaction Documents and any transferee, assignee or successor
in the Proposed Transaction have provided Prax with written undertakings
reasonably acceptable to Prax that it shall continue to perform, and cause its
Affiliates to continue to perform, this Deed and the relevant Transaction
Documents, Prax shall not unreasonably exercise its rights to revoke or object
to the Proposed Transaction and, if Prax does not serve any notice of revocation
of or objection to the Proposed Transaction within ten (10) Business Days
following its receipt of CHL’s notification, Prax shall be deemed as waiving its
right to revoke or object to the Proposed Transaction;


  (c) the Guarantor shall not, and shall not consent to, the filing of any
bankruptcy, insolvency, insolvent corporate reorganization, insolvent company
arrangement, civil rehabilitation, special liquidation, moratorium, readjustment
of debt, appointment of a conservator, trustee, supervisor, inspector or
receiver, or similar debtor relief by any Obligor; and


  (d) the Guarantor shall not, and shall not consent to, authorize or permit any
person to mortgage, pledge, assign for security purposes, sell, convey, assign
or transfer any direct or indirect ownership in any Obligor.


7. PERSONAL LIABILITY


  (a) The obligations, responsibility and liability on the part of the Guarantor
herein shall be personal to the Guarantor, and shall not be affected, diminished
or prejudiced by the release, discharge, surrender, variation, substitution or
dissipation of all or any portion of this Deed.


  (b) A separate action or actions may be brought and prosecuted against the
Guarantor, whether or not any action is brought against any Obligor or any other
person, or whether or not any Obligor or any other person is joined in such
actions or actions.


8. POWER OF ATTORNEY


  The Guarantor hereby irrevocably appoints Prax (with full power of
substitution) to be its attorney in its name and on its behalf to, upon the
Guarantor’s failure to timely and fully perform its obligations under this Deed
(after the expiration of the cure period designated by the a Beneficiary
pursuant to Clause 2.2(a) above), execute, sign, do and perform all assurances,
deeds, instruments, acts and things whatsoever which, in the reasonable opinion
of Prax, are necessary or expedient for the Guarantor to execute, sign, do or
perform for the purpose of carrying out any of the undertakings,


12

--------------------------------------------------------------------------------



  covenants and obligations declared or imposed by this Deed upon the Guarantor
or for giving to Prax on behalf of the Guarantor the full benefit of any of the
provisions hereof, and generally to use the Guarantor’s name in the exercise of
all or any of the rights, remedies and powers conferred on the Guarantor
including in particular, but without prejudice to the generality of the
foregoing, the right of recovery of any sums at any time and from time to time
due and payable, under or pursuant to this Deed. The Guarantor covenants that it
will ratify and confirm all that the attorney appointed pursuant to this Clause
shall lawfully do or cause to be done by virtue of these presents.


9. CLAIMS BY THE GUARANTOR


  The Guarantor represents to and undertakes with the Beneficiaries that it has
not taken and will not take any security in respect of its liability under this
Deed from any Obligor. So long as no Discharge Event has occurred, the Guarantor
shall not exercise any right of subrogation, contribution (including any right
to seek contribution) or any other rights of a surety, or enforce any security
or other right or claim, against any Obligor (whether in respect of its
liability under this Deed or otherwise). In addition, until such time as a
Discharge Event has occurred, the Guarantor shall not assert a claim in the
insolvency or liquidation of Obligor in competition with the Beneficiaries.


10. TAXES AND OTHER DEDUCTIONS


  All sums payable by the Guarantor under this Deed shall be paid in full
without set-off or counterclaim or any restriction or condition and free and
clear of any tax or other deductions or withholdings of any nature. If the
Guarantor or any other person is required by any Law to make any deduction or
withholding (on account of tax or otherwise) from any payment for the account of
the Beneficiaries, the Guarantor shall, together with such payment, pay such
additional amount as will ensure that the Beneficiaries receive (free and clear
of any tax or other deductions or withholdings) the full amount which it would
have received if no such deduction or withholding had been required. The
Guarantor shall promptly forward to the Beneficiaries copies of official
receipts or other evidence showing that the full amount of any such deduction or
withholding has been paid over to the relevant taxation or other authority.


11. FEES, COSTS, EXPENSES AND INTEREST


11.1 Costs, Charges and Expenses


  The Guarantor shall from time to time forthwith on demand pay to or reimburse
each Beneficiary for:


  (a) all costs, charges and expenses (including legal and other fees on a full
indemnity basis and all other out-of-pocket expenses) incurred by the
Beneficiaries in connection with the execution and registration of this Deed,
the preparation, execution and registration any other documents required in


13

--------------------------------------------------------------------------------



  connection herewith and/or any amendment to or extension of, or the giving of
any consent or waiver in connection with, this Deed or in releasing or
reassigning this Deed; and


  (b) all costs, charges and expenses (including legal and other fees on a full
indemnity basis and all other out-of-pocket expenses) incurred by the
Beneficiaries in exercising any of its powers hereunder or in suing for or
seeking to recover any sums due hereunder or otherwise preserving or enforcing
its rights hereunder or in defending any claims brought against the
Beneficiaries in respect of this Deed.


11.2 Interest


  The Guarantor shall, with respect to all monies payable under this Deed, pay
interest (on a joint and several basis), accruing from the due date of such
payment until the date of such payment (whether before or after any demand or
judgment and notwithstanding the liquidation of the Guarantor or any Obligor) at
a rate of ten percent (10 %) per annum, compounded annually.


12. INDEMNITY


12.1 General Indemnity


  (a) The Guarantor shall indemnify, defend and hold each Beneficiary harmless
from and against any and all losses, liabilities, claims, damages, expenses,
obligations, penalties, actions, judgments, suits, costs or disbursements of any
kind or nature whatsoever, including the Beneficiaries’ first party losses, all
third party claims against any of the Beneficiaries and any attorney’s fees,
directly or indirectly incurred or accruing by reason of (i) any failure of any
of the Obligors to fully and timely perform all of the Guaranteed Obligations,
(ii) any failure of the Guarantor to fully and timely perform any of its
obligations under this Deed, and (iii) any acts performed by the Beneficiaries
pursuant to the provisions of this Deed (including without limitation Clause 8
hereof), except as a result of such Beneficiary’s fraud, gross negligence or
wilful misconduct. All sums paid by the Guarantor pursuant to this Clause, and
all other sums expended by the Beneficiaries to which they shall be entitled to
be indemnified under or pursuant to this Deed, shall be payable by the Guarantor
to each Beneficiary upon demand.


12.2 Currency Indemnity


  (a) If an amount due to any Beneficiaries from the Guarantor in one currency
(the “first currency”) is received by the relevant Beneficiaries in another
currency (the “second currency”), the Guarantor’s obligation to such
Beneficiaries in respect of such amount shall only be discharged to the extent
that such Beneficiaries may purchase the first currency with the second currency
in accordance with normal banking procedure. If the amount of the first currency
which may be so purchased (after deducting any costs of exchange and any other
related costs) is less than the amount so due, the Guarantor shall, upon
receiving written notice, indemnify such Beneficiary against the shortfall.


14

--------------------------------------------------------------------------------



12.3 The Guarantor shall indemnify each Beneficiary as required under Clause
12.1 and 12.2 within five (5) Business Days of their receipt of a written demand
from any Beneficiary for indemnity under this clause.


12.4 The indemnity obligation of the Guarantor under Clause 12.1 and 12.2 shall
each be an obligation of the Guarantor independent of, and in addition to, its
other obligations under this Deed and shall take effect notwithstanding any time
or other concession granted to any Obligor or any judgment or order being
obtained or the filing of any claim in the liquidation, dissolution or
bankruptcy (or any similar proceeding) of any Obligor.


12.5 Force Majeure


  (a) Scope of Force Majeure.  Force majeure events include, but are not limited
to, acts of God, war, terrorism, civil commotion, riot, blockade or embargo,
delays of carriers, fire, explosion, labor dispute, casualty, accident,
earthquake, epidemic, flood, windstorm, or by reason of any law, order,
proclamation, regulation, ordinance, demand, expropriation, requisition or
requirement or any other act of any governmental authority, including military
action, court orders, judgments or decrees, or any other cause beyond the
reasonable control of the Guarantor and each of the Obligors, whether or not
foreseeable. Notwithstanding the foregoing, the Guarantor’s or any Obligor’s
lack of funds, insolvency or difficulty in making any payment or performing any
indemnification obligation under this Deed shall not constitute a force majeure
event or entitle Guarantor to any relief under this Clause 12.5.


  (b) Notice.  Should the Guarantor be prevented from performing the terms and
conditions of this Deed due to the occurrence of any force majeure event, the
Guarantor shall send notice to the Beneficiaries within seven (7) days from the
date on which the Guarantor has knowledge, or should have knowledge of the
occurrence of the force majeure event stipulating the occurrence thereof and
stating in the notice that such event is an event of force majeure. The
Guarantor’s failure to deliver such notice prior to the expiration of the above
seven-day period shall constitute Guarantor’s affirmative and automatic waiver
of any right to obtain relief under this Clause 12.5 or any similar defense or
relief available under applicable law.


  (c) Performance.  Any delay or failure in performance of this Deed caused by a
force majeure event shall not constitute default by the Guarantor under this
Deed. Upon the occurrence of a force majeure event where notice has been given
by the Guarantor as required by Clause 12.5(b) above, the Guarantor shall be
excused from the performance of the obligation only to the extent that such
performance is prevented by the force majeure event; provided, however (i) the
Guarantor shall take, at its sole cost and expense, those actions required by
the Beneficiaries to mitigate losses arising from the force majeure event, (ii)
upon the lapsing of the force majeure event, the Guarantor immediately shall
resume the performance of those obligations affected by such force majeure
event, and (iii) the Guarantor shall update the Beneficiaries in a regular and
diligent manner regarding the current status of the force majeure event, the
actions being taken by Guarantor to mitigate losses arising from such force
majeure event and the ending or termination of the force majeure event.


15

--------------------------------------------------------------------------------



13. MISCELLANEOUS


13.1 Certificates and determinations


  Any certification or determination by a Beneficiary of an amount under this
Deed will be, in the absence of manifest error, conclusive evidence of the
matters to which it relates.


13.2 Time


  Time is of the essence of the Guarantor’s obligations under this Deed.


13.3 Governing Language


  This Deed is written in both English and Chinese languages. Both versions
shall be equally valid and effective but, in the event of inconsistency between
the two versions, the English version shall prevail.


14. NOTICES


  All notices or other communications under or in connection with this Deed
shall be made in writing and given in the manner set out in Article IX of the
Framework Agreement, except that (a) notices to the Guarantor shall be addressed
using the contact information for CHL specified in the Framework Agreement and
(b) notices to the Beneficiaries shall be addressed using the address for Prax
specified in the Framework Agreement.


15. SEVERABILITY


  If a term of this Deed is or becomes illegal, invalid or unenforceable in any
respect under any jurisdiction, that will not affect:


  (a) the legality, validity or enforce ability in that jurisdiction of any
other term of this Deed; or


  (b) the legality, validity or enforce ability in other jurisdictions of that
or any other term of this Deed.


16

--------------------------------------------------------------------------------



16. AMENDMENTS AND WAIVERS


  No amendment, modification or waiver of any provision of this Deed, shall in
any event be effective unless and until the Guarantor and the Beneficiaries
reach mutual agreement in writing.


17. SET-OFF


  A Beneficiary may set off any matured obligation owed to it by the Guarantor
under this Deed against any obligation (whether or not matured) owed by that
Beneficiary to the Guarantor, regardless of the place of payment, booking branch
or currency of either obligation. If the obligations are in different
currencies, the Beneficiary may convert either obligation at a market rate of
exchange in its usual course of business for the purpose of effecting such
set-off.


18. CHANGES TO THE PARTIES


18.1 The Guarantor


  The Guarantor may not assign or transfer any of its rights or obligations
under this Deed without the prior written consent of the Beneficiaries, which
consent may be withheld in the sole and absolute discretion of the
Beneficiaries.


18.2 The Beneficiaries


  Any Beneficiary may assign or otherwise dispose of all or any of its rights
under this Deed to any person or party Controlled by, under common Control with
or Controlling such Beneficiary; provided, however, any assignment or
disposition of the rights under this Deed by the HK SPV shall be subject to the
prior written consent of Prax, which consent may be withheld in Prax’s sole and
absolute discretion. Further, Prax may assign its rights under this Deed in
whole or in part to any person or party acquiring some or all of the shares of
Prax in the HK SPV.


19. GOVERNING LAW


  This Deed is governed by Hong Kong law, without taking into consideration
conflict of laws provisions thereof.


20. ENFORCEMENT


20.1 Jurisdiction


  (a) In the event of any dispute arising from or in connection with this Deed,
the dispute shall be submitted to resolution by arbitration before China
International Economic and Trade Arbitration Commission (“CIETAC”), Shanghai
Sub-Commission in accordance with the CIETAC Arbitration Rules presently in
force. There shall be a single arbitrator. If the Guarantor and the
Beneficiaries do not agree to appoint an arbitrator who has consented to
participate within twenty (20) days after the issuance of a notice of
arbitration by any party, the relevant appointment shall be made by CIETAC
Shanghai Sub-Commission.


17

--------------------------------------------------------------------------------



  (b) Any proceedings shall take place in Shanghai and be conducted in Chinese.
The arbitral award shall be final and binding upon all parties. If any party
obtains an arbitration award against the other party in connection with a
dispute arising from or in connection with this Deed, such party shall be
entitled to cover its costs and reasonable attorney’s fees (including the
reasonable value of in-house attorney services) and disbursements incurred in
connection therewith and in any appeal or enforcement proceeding thereafter, in
addition to all other recoverable costs, as determined by the arbitrator.


  (c) References in this Clause to a dispute in connection with this Deed
include any dispute as to the existence, validity or termination of this Deed.


20.2 Waiver of immunity


  The Guarantor irrevocably and unconditionally:


  (a) agrees not to claim any immunity from proceedings brought by a Beneficiary
against it in relation to this Deed and to ensure that no such claim is made on
its behalf;


  (b) consents generally to the giving of any relief or the issue of any process
in connection with those proceedings; and


  (c) waives all rights of immunity in respect of it or its assets.


IN WITNESS WHEREOF, the Guarantor has caused this Deed to be executed by its
duly authorised signatories on the day and year first written above.




18

--------------------------------------------------------------------------------



Guarantor

SEALED with the COMMON SEAL of
CHINA HOUSING AND
LAND DEVELOPMENT, INC.

and signed by:

/s/ Lu Pingji
(Lu Pingji)

in the presence of:











--------------------------------------------------------------------------------



Accepted by

HK SPV

SEALED with the COMMON SEAL of
SUCCESS HILL
INVESTMENTS LIMITED

and signed by:

/s/ Yao, Jie-Ping
(Yao, Jie-Ping)

in the presence of:



PRAX

SEALED with the COMMON SEAL of
Prax Capital Real Estate
Holding Limited

and signed by:

/s/ Yao, Jie-Ping
(Yao, Jie-Ping)

in the presence of:






--------------------------------------------------------------------------------

